PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Pilloff Passino & Cosenza LLP2000 Duke St. Suite 300Alexandria VA 22314
In re Application of THRIMAWITHANA et al.
Appl. No. 16/964,953
Filed: January 25, 2019 
Attorney Docket No.: 246-005
For:  A CONVERTER 

:::::


DECISION ON PETITION
 UNDER 37 C.F.R. § 1.181





This is a decision on the petition filed October 19, 2021, under 37 C.F.R. § 1.181, to request withdrawal of the finality of the Office action mailed on August 19, 2021 and provide a new time period of at least two months to respond.

The petition is DENIED.

RELEVANT BACKGROUND

A Non-Final action (first action on the merits) was mailed April 14, 2021 including a rejection of claims 8, 10 and 14 under 35 USC 112(b), a rejection of claim 22 under 35 USC 102(a)(2) as being anticipated by He et al. (US 20190267827), and a rejection of claims 1-21 under 35 USC 103 as being unpatentable over He et al. (US 20190267827) in view of Jang et al. (US 20150229225).

A response to the Non-Final action of April 14, 2021 was filed July 14, 2021. The response amended claims 7, 20, and 22, cancelled claim 4-6, 8, and 10-11, and added claims 23-39.

A Final Office action was issued August 19, 2021 including a rejection of claims 22, 23 and 30 under 35 USC 102(a)(2) as being anticipated by He et al. (US 20190267827), a rejection of claims 33-35 under 35 USC 102(a)(2) as being anticipated by Madawala et al. (US 20130207482), and a rejection of claims 1-3, 7-9, 12-21, 24-29, 31, 32 and 37-39 under 35 USC 103 as being unpatentable over He et al. (US 20190267827) in view of Jang et al. (US 20150229225).

An After-Final response was filed October 19, 2021. No claims were amended.

Petitioner seeks relief by filing a petition October 19, 2021 under 37 CFR 1.181 requesting finality be withdrawn and prosecution reopened because the August 2021 Final Office action contains new grounds  Petitioner further requests additional time to respond upon grant of the petition.

In summary, Petitioner poses the following issues for review:

Regarding claim 22, it was argued in the response to the Non-Final action of April 14, 2021 that in the switching step of the method, the examiner only identifies structure and therefore “is not sufficient to establish anticipation.” Now, Petitioner “does not traverse the prior art but instead traverses the rejections” because the assertion that “alternating the switches would resonate the coils” from the response to the arguments in the Final Office action mailed August 19, 2021 constitutes a new fact or grounds of rejections. (Section IV, N-O, Section V, 11-16)

Regarding claims 1 and 19, it was argued in the response to the non-final action of April 14, 2021 that “Nothing is cited to show the alleged connection. Thus, the rejection does not support a prima facie case of obviousness based on accounting.” Now, Petitioner alleges that the examiner’s response to these arguments in the Final Office action mailed August 19, 2021 contain new grounds of rejection. (Section IV, T-CC, Section V, 17-25)


STATUTES AND REGULATIONS

MPEP § 706.07(a) states in part: 

For guidance in determining what constitutes a new ground of rejection, see MPEP § 1207.03(a).

MPEP § 1207.03 III states in part:

 A position or rationale that changes the "basic thrust of the rejection" will also give rise to a new ground of rejection. In re Kronig, 539 F.2d 1300, 1303, 190 USPQ 425, 427 (CCPA 1976). A rejection relying on the same statutory basis and same prior art references, may nevertheless raise a new ground of rejection, when the rejection relies on new facts or rationales not previously raised. See In re Leithem, 661 F.3d 1316, 100 USPQ2d 1155 (Fed. Cir. 2011); Rambus v. Rea, 731 F.3d 1248, 108 USPQ2d 1400 (Fed. Cir. 2013) (the inclusion of a new motivation to combine prior art references did not merely elaborate on the examiner’s findings with "more detail"). However, the examiner need not use identical language in both the examiner’s answer and the Office action from which the appeal is taken to avoid triggering a new ground of rejection. It is not a new ground of rejection, for example, if the examiner’s answer responds to appellant’s arguments using different language, or restates the reasoning of the rejection in a different way, so long as the "basic thrust of the rejection" is the same. In re Kronig, 539 F.2d at 1303, 190 USPQ at 427; see also In re Jung, 637 F.3d 1356, 1364–65, 98 USPQ2d 1174, 1180 (Fed. Cir. 2001) (additional explanation responding to arguments offered for the first time "did not change the rejection" and appellant had fair opportunity to respond); In re Noznick, 391 F.2d 946, 949, 157 USPQ 266, 269 (CCPA 1968) (no new ground of rejection made when "explaining to appellants why their arguments were ineffective to overcome the rejection made by the examiner" ); In re Krammes, 314 F.2d 813, 817, 137 USPQ 60, 63 (CCPA 1963) ( "It is well established that mere difference in form of expression of the reasons for finding claims unpatentable or unobvious over the references does not amount to reliance on a different ground of rejection." (citations omitted)); In re Cowles, 156 F.2d 551, 555, 70 USPQ 419, 422 (CCPA 1946) (holding that the use of "different language" does not necessarily trigger a new ground of rejection).

MPEP § 1207.03(a) II states in part:
There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection. Id. at 1303, 190 USPQ at 427 (reliance upon fewer references in affirming a rejection under 35 U.S.C. 103 does not constitute a new ground of rejection).

OPINION

The Petitioner asserts that the examiner’s response to arguments constitute new grounds of rejections not necessitated by amendment or the filing of an IDS and the final rejection should be withdrawn. Petitioner specifically argues that the Final Office action includes new facts and rationales that were not present in the non-final action of April 14, 2021. 

First, the Petitioner argues that the explanation in the response to arguments in the Final Office action mailed August 19, 2021 regarding the function of the switches in method claim 22 is a new fact never asserted before (Section IV, N-O, Section V, 11-16). It is noted that the rejection of claim 22 is identical to the Non-Final rejection of April 14, 2021. Additionally, the discussion in the response to arguments section of the Final Office action merely further explains what is shown in fig. 9 of He (US 2019/0267827), the only figure in the applied prior art with the cited elements (S1, S2) in the office action. Accordingly, since the “thrust” of the rejection of claim 22 remains the same, Petitioner’s assertion that the Examiner has presented a new grounds of rejection that Petitioner has never before had an opportunity to respond to is unsupported by the prosecution record. For this reason, Petitioner’s assertions are insufficient to show that the Examiner has introduced a new grounds of rejection.

Second, the Petitioner argues that examiner’s interpretation of the rejection of claims 1 and 19 detailed in the response to arguments section of the Final Office action mailed August 19, 2021 was new and without notification (Section IV, T-CC, Section V, 17-25). It is noted that the rejection of claims 1 and 19 is identical to the Non-Final rejection of April 14, 2021. Additionally, the discussion in the response to arguments section of the Final Office action merely further explains what is disclosed in fig. 9 of He (US 2019/0267827) including how the at least two half bridge converters operate. Accordingly, since the “thrust” of the rejection of claims 1 and 19 remains the same, Petitioner’s assertion that the Examiner has presented a new grounds of rejection that Petitioner has never before had an opportunity to respond to is unsupported by the prosecution record. For this reason, Petitioner’s assertions are insufficient to show that the Examiner has introduced a new grounds of rejection.


Accordingly, the request to withdraw the finality of the Office action issued on August 19, 2021 is DENIED. It is noted that Petitioner’s request for additional time to respond upon grant of the petition is moot because the petition is DENIED. 




/JOSEPH THOMAS/----------__________________________
Joseph Thomas
Director, Technology Center 2800
Electrical Circuits and Systems 



JT/rb:lf

/LEE A FINEMAN/TQAS TC 2800, Art Unit 2800